Citation Nr: 1753904	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for keloids. 


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel 


INTRODUCTION

The Veteran served in the United States Marine Corps from January 1972 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This matter was remanded by the Board in September 2015 for additional development.  The Board notes the Veteran's claim of entitlement to service connection for posttraumatic stress disorder was also before the Board and remanded in September 2015.  Service connection for PTSD was granted by the RO in February 2017.  The Veteran has not filed a notice of disagreement (NOD) with regard to any appealable determination made regarding PTSD.  Therefore, this matter is no longer before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2017); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that the Veteran's preexisting scar on the right side of his face was not aggravated by service. 

2.  The preponderance of the evidence reflects that the Veteran's keloids other than those on the right side of this face were not caused by his active duty service. 


CONCLUSION OF LAW

The criteria for service connection for keloids has not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duty to notify was satisfied by a letter sent in July 2010.  38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The evidence of record includes the Veteran's Service Treatment Records (STRs), his private medical records, his VA treatment records, and the reports of his VA examinations. The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Consequently, all relevant, identified, and available evidence has been obtained.  

The Veteran received a VA examination in October 2012, and the Board remanded the case in July 2015 for an addendum VA opinion.  The VA examiner provided an addendum opinion in April 2016.  The Board finds the April 2016 VA addendum opinion adequate as the examiner reviewed the claims file and considered the Veteran's lay statements in providing an opinion, and provided a rationale.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  To establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the evidence in light of the entirety of the record. 
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 4 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's STRs documented the Veteran's complaints of rashes in service.  The Veteran's January 1972 entrance examination noted there was a large scar on his right face, and in December 1974, the Veteran received revision surgery on the scar.  Because the scar on the right side of the Veteran's face was noted upon entry to service, it must be addressed separately.  When a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service incurrence for that disorder, but he may bring a claim for service-connected aggravation of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  In that case, the provisions of 38 U.S.C.A § 1153 and 38 C.F.R. § 3.306 apply. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Service connection is warranted if the preexisting disorder was aggravated by a veteran's active service.  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability was due to the natural progress of the disease.  38 U.S.C.A. § 1153 (2012); 38 C.F.R. § 3.306(a) (2017).  In this case, the record does not show that the Veteran's scar on the right side of his face increased in severity in service.  Rather, it shows that elective surgery was performed to improve the scar.  After the z-plasty, his postoperative course was unremarkable and he was discharged to full duty without limitations.  The STRs do not document a worsening of the scar on the right side of his face.  Further, the October 2012 VA examiner specifically found that the Veteran's right facial keloid was not adversely affected or permanent aggravated by the surgery performed in service.  As a result, service connection for aggravation of a pre-existing scar on the right side of the face cannot be granted.  38 C.F.R. § 3.306.  

With regard to the keloid scars other than the one on the right side of his face, the Veteran's April 1972 and multiple 1973 records showed the Veteran complained of a rash around his neck, shoulders, and chest area.  His scarring and keloids were also noted in his April 1974 STRs and July 1976 STRs.

The evidence of record also contains the Veteran's private medical record and VA treatment records.  These records documented the Veteran's continued complaints of rashes and pustules on his body.  The Veteran noted multiple times that the keloids on his body would start out as rashes and then turn into itching pustules.  In a March 2014 statement, the Veteran stated he remembered getting rashes in service and then itching all over. 

In October 2012, the Veteran received a VA examination.  The examiner noted the Veteran had keloids on his face, both shoulders, and chest.  The Veteran reported that the keloids on his shoulders developed after shots were administered bilaterally, and that he developed keloids after a rash on his chest.  The examiner did not provide an etiology opinion as to the scars other than the one on the right side of his face.  

In April 2016, an addendum opinion was provided.  The VA examiner similarly concluded that the Veteran's keloids were not related to his military service.  The examiner opined that based on a review of the medical record the rashes and injections received in service "would have no direct nor indirect impact upon development of keloids which is a condition of the overgrowth involving the collagen and scars as noted in 1976."  Thus, ultimately the VA examiner concluded the Veteran's keloids were not related to the rashes and injections he received while on active duty. 

The Board affords the April 2016 VA addendum opinion more probative value than the lay statements from the Veteran.  The Board finds the lay statements of record are competent as they relate to descriptions of the Veteran's keloids.  While the Board acknowledges as a lay person, the Veteran in this case is competent to report conditions capable of lay observation, he is not competent to make etiological opinions.  Determining the etiology of his keloids requires medical inquiry into biological processes and pathology.  Such internal physical processes are not readily observable and are not within the competence of the Veteran, who lacks the requisite medical training or skills.  As a result, the probative value of his lay assertions is low.  

Therefore, the findings of the VA examiner outweigh the lay evidence.  The Board notes the VA examiner considered the Veteran's lay contentions, but based his opinion on a combination of the medical record and lay contentions.  The preponderance of the probative evidence of record weighs against the claim of service connection for his keloids.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for keloids is denied. 



____________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


